      Case 2:20-cv-00635 Document 1 Filed 09/24/20 Page 1 of 5 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

KOZETTE MALAY,
                                                                       2:20-635
       Plaintiff,                                           Case No. _________________

v.

VIRTUOSO SOURCING GROUP, LLC,

      Defendant.
________________________________________/

                                         COMPLAINT

       The Plaintiff, Kozette Malay (“Plaintiff” or “Ms. Malay”), hereby sues the Defendant,

Virtuoso Sourcing Group, LLC (“Defendant” or “Vituoso”), and alleges:

                                Parties, Jurisdiction and Venue

       1.      Plaintiff is an individual and a resident of Fayette County, West Virginia.

       2.      Defendant is a foreign corporation with its principal place of business in

Glendale, Colorado.

       3.      This is an action brought pursuant to 15 U.S.C. 1692k. Accordingly, this Court

has jurisdiction over this action under 28 U.S.C. § 1331 because this is a civil action arising

under the laws of the United States.

       4.      This Court has supplemental jurisdiction over the state law claim in this action

under 28 U.S.C. § 1367 because the state law claim is so related to the claim over which this

Court has original jurisdiction that they form part of the same case or controversy under Article

III of the U.S. Constitution.
       Case 2:20-cv-00635 Document 1 Filed 09/24/20 Page 2 of 5 PageID #: 2




        5.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to the claims asserted herein occurred in

this district.

        6.       All conditions precedent to bringing this action have occurred, been performed, or

have been waived.

                                          Common Facts

        7.       Virtuoso is a company who uses instrumentalities of interstate commerce,

including interstate telephone lines, and the mails in a business the principal purpose of which is

the collect of debts. In that business, Virtuoso regularly collects and attempts to collect, directly

and indirectly, debts owed or due and debts asserted to be owed or due another.

        8.       Virtuoso was engaged to collect an alleged debt (the “Alleged Debt”) from

Plaintiff. The Alleged Debt was allegedly incurred for personal purposes.

        9.       In attempting to collect the Alleged Debt, Virtuoso caused Ms. Malay’s telephone

to ring and engaged Ms. Malay in telephone conversation repeatedly with an intent to annoy,

abuse and harass Ms. Malay. Virtuoso called Ms. Malay multiple times per day every day for a

period of more than two months straight despite Ms. Malay’s multiple demands for Virtuoso to

stop calling her. In numerous instances, Virtuoso called Ms. Malay back-to-back multiples times

in a matter of minutes.

        10.      Virtuoso has called Ms. Malay and spoken with her multiple times. In at least

two different calls, Virtuoso made a demand for money but failed to disclose the name and full

business address of the person to whom the claim had been assigned for collection, or to whom

the claim was owed. Each of these calls constituted a separate violation of § 46A-2-127 of the

West Virginia Code.


                                                 2
      Case 2:20-cv-00635 Document 1 Filed 09/24/20 Page 3 of 5 PageID #: 3




          11.     Defendant directed the above-described phone calls to Plaintiff in the Southern

District of West Virginia, and Plaintiff received the calls in the Southern District of West

Virginia.

   COUNT I – VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT

          12.     Plaintiff incorporates and realleges paragraphs 1 through 11 as if stated fully

herein.

          13.     The conduct of Defendant constituted a violation of 15 U.S.C. § 1692d, which

prohibits a debt collector from engaging in any conduct the natural consequence of which is to

harass, oppress, or abuse any person and which specifically prohibits a debt collector from

causing a telephone to ring or engaging any person in telephone conversation repeatedly or

continuously with intent to annoy, abuse, or harass the person.

          14.     As a direct and proximate result of the wrongful conduct of Defendant, Plaintiff

has suffered actual damages, including mental anguish, embarrassment, loss of time, and

financial harm.

          WHEREFORE, the Plaintiff, Kozette Malay, hereby demands judgment against the

Defendant, Virtuoso Sourcing Group, LLC, for actual damages, statutory damages in the amount

of $1,000.00, court costs, reasonable attorney’s fees, injunctive relief, and any other further relief

this Court deems just and proper.

                            COUNT II – VIOLATION OF THE
                WEST VIRGINIA CONSUMER CREDIT AND PROTECTION ACT

          15.     Plaintiff incorporates and realleges paragraphs 1 through 11 as if stated fully

herein.

          16.     During at least two separate phone conversations with the Plaintiff, the Defendant

made a demand that the Plaintiff pay the Alleged Debt but the Defendant failed to clearly

                                                  3
      Case 2:20-cv-00635 Document 1 Filed 09/24/20 Page 4 of 5 PageID #: 4




disclose: (a) the name and full business address of the Defendant to whom the Alleged Debt has

been assigned for collection and (b) the party to whom the Alleged Debt was owed. The conduct

of Defendant constituted a violation of Section 46A-2-127(c) of the West Virginia Code.

       17.     As a direct and proximate result of the wrongful conduct of Defendant, Plaintiff

has suffered actual damages, including mental anguish, embarrassment, loss of time, and

financial harm.

       WHEREFORE, the Plaintiff, Kozette Malay, hereby demands judgment against the

Defendant, Virtuoso Sourcing Group, LLC, for actual damages, statutory damages in the amount

of $1,000.00 for each violation of the West Virginia Consumer Credit and Protection Act, court

costs, reasonable attorney’s fees, injunctive relief, and any other further relief this Court deems

just and proper.

                              Demand for Attorney’s Fees & Costs

       Pursuant to 15 U.S.C. § 1692k(a)(3) and Section 46A-5-104, West Virginia Code,

Plaintiff Kozette Malay hereby demands an award of the attorney’s fees and costs incurred in

this matter.

                                     Demand for Jury Trial

       Plaintiff Kozette Malay hereby demands a jury trial on all claims asserted in this

Complaint and otherwise later asserted in this lawsuit.

DATED: September 24, 2020.                    Respectfully submitted,


                                              /s/ Joshua A. Mize
                                              Joshua A. Mize, Esq.
                                              West Virginia Bar No. 13086
                                              MIZE LAW, PLLC
                                              110 Front Street, Suite 300
                                              Jupiter, FL 33477
                                              Phone: (407) 913-6800

                                                4
Case 2:20-cv-00635 Document 1 Filed 09/24/20 Page 5 of 5 PageID #: 5




                               Fax: (407) 604-7410
                               Email: jmize@mize.law

                               Attorney for the Plaintiff,
                               Kozette Malay




                                 5
